Citation Nr: 1418956	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for fatigue syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the matter is currently with the RO Muskogee, Oklahoma.

The Veteran testified before the undersigned Veteran's Law Judge in January 2012.  A copy of the transcript has been associated with the claims file. 

In November 2011 and July 2012 the Board remanded the claims for additional development.  The RO issued a supplemental statement of the case in August 2013 and the appeal is again before the Board.

The Veteran also perfected an appeal with respect to service connection claims for fibromyalgia and an acquired psychiatric disorder.  An August 2013 rating decision granted service connection for posttraumatic stress disorder and fibromyalgia.  These issues are no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 Remand, the Board asked that the Veteran be accorded appropriate VA examinations.  With respect to her service-connected claims for arthritis and fatigue syndrome disorders, the examiner was asked to opine whether they are 
related to her period of active service, to include documented in-service treatment for rashes and right upper extremity pain as well as receipt of mandated immunizations in 1970.  A medical opinion regarding arthritis was not provided.  Moreover, with respect to her fatigue syndrome disorder, the VA examiner did not consider whether her chronic fatigue syndrome is related to documented in-service treatment for rashes and right upper extremity pain as well as receipt of mandated immunizations in 1970.  A July 2013 addendum opinion did not provide the requested opinions. 

With respect to the Veteran's claimed cervical spine disorder an opinion was requested to determine whether the Veteran's disorder clearly and unmistakably preexisted the Veteran's entrance into military service and, if so whether there is clear and unmistakable evidence that the disorder was aggravated by service.  This opinion also was not obtained.  

The Board is obligated by law to ensure that the RO complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, addendum opinions should be obtained to address these deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims files to the examiner(s) who conducted his VA examination in March 2013, or to a qualified medical professional if that examiner is unavailable.  If the examiner determines that an additional examination is necessary, one should be scheduled.  

Arthritis-  The examiner is asked to review the Veteran's claims file and provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's arthritis (note a diagnosis has been made during appeal period) is casually related to her period of active service, to include documented in-service treatment for rashes and right upper extremity pain as well as receipt of mandated immunizations in 1970.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of arthritis since service, post-service treatment for the claimed condition, and the November 2009 private treatment provider statement from S. M., D. O.

Chronic Fatigue Syndrome-  The examiner should review the Veteran's claims files and render an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's chronic fatigue syndrome (note a diagnosis has been made during appeal period) is casually related to her period of active service, to include documented in-service treatment for rashes and right upper extremity pain as well as receipt of mandated immunizations in 1970.  In doing so, the examiner should acknowledge and discuss post-service treatment for the claimed condition, and the November 2009 private treatment provider statement from S. M., D. O.

Cervical Spine-  With respect to the Veteran's currently diagnosed cervical spine disorder, the examiner should provide the following opinions, consistent with sound medical principles: (a) whether the disorder clearly and unmistakably preexisted the Veteran's entrance into military service (i.e. whether it is undebatable that the disability preexisted service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include any in-service complaints of cervical spine pain as well as findings of cervical spine strain.

If the examiner determines that the claimed cervical spine disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted) he or she should opine whether it is as least likely as not (a 50 percent probability or greater) that any cervical spine disorder had its onset in service or is otherwise casually related to in-service injury or disease, to include receipt of mandated immunizations.  The examiner should discuss findings located in the in-service treatment for cervical strain, post-service cervical spine findings, lay statements from the Veteran, her mother, and a fellow servicewoman, and the November 2009 private treatment provider statement from S. M., D. O.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

